DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (U.S Pub No. 20190196495) in view of Jung et al. (U.S. Pub No. 20190197673).
Regarding claims 1, 9, 17-18, Noh et al. disclose a method, an electronic apparatus, comprising: a sensor (170) (See paragraph 0093); a camera (image acquisition unit (120)) (See paragraph 0088); a storage (150) configured to store weights and biases of DNN (See paragraph 0194; Fig.6); a controller (140) configured to control the image acquisition unit (120), an operator (137), and a travel drive unit (160) of the mobile robot (100a, 100b) so as to control overall operations of the mobile robot (100) (See paragraph (0119); and Figs. 3-4, 6-7); an object recognition module (144) configured to recognize an object wherein an attribute of the object is learned (See paragraphs 0166-0167; Fig.6) an object detection sensor configured to transmit object information to the controller (140), wherein a signal received from the object detection sensor (131) may go through signal processing, such as amplification and filtering, and thereafter a distance and a direction to an object may be calculated; and a travel control module (141) configured to control driving of the travel drive unit (160) according to a travel setting (0100, 0104, 0127; Figs. 4-6); Noh fails to specifically disclose that an electronic apparatus comprises a storage configured to store separately a first artificial intelligence model and a second artificial intelligence model. However, the different feature is thought by Jung et al. by acquiring a first image by using a camera; inputting the first image to a first AI neural network; detecting, by the first AI neural network from data corresponding to a plurality of objects included in the first image, first data corresponding to a main object and second data corresponding to a sub-object; removing the second data corresponding to the sub-object from the first image; generating using a second AI neural network; a second image by restoring third data corresponding to at least a portion of the main object hidden by the sub-object; and by a data recognizer (1320), restoring a data-removed area such that at least a portion of the main object hidden by the sub-object is included, by using a trained data recognition model (See paragraph 0224; claim 1; Fig.35). Jung et al. also disclose non-transitory computer readable medium for storing a computer program cause the processor to perform (See paragraph 0283). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Noh with Jung et al.by having a first and second processor and a first artificial intelligence model to identify an object since it would allow acquired information of second relative locations between camera and sub-object and input the information of the second relative locations to the first AI neural network; and track the motion of the sub-object by detecting a change in the information of the second relative locations 
Regarding claims 2, 10, 12, Noh et al. disclose a driver configured to control traveling of the electronic apparatus, wherein the first processor is configured to, based on the determined distance being greater than a predetermined value, control the driver such that the electronic apparatus is allowed to travel in a close proximity to the object of the first type (See paragraph 0064, 0083, 0084).
Regarding claims 3, 11, Noh et al. disclose a driver configured to control travelling of the electronic apparatus, wherein the first processor is further configured to, based on the determined distance being less than a predetermined value, control the driver such that the electronic apparatus travels in an area at a predetermined distance or greater away from the object of the second type (See paragraph 0084, 0088).  
Regarding claims 5, 13, Noh et al. disclose  a storage unit as discussed. However, Jung et al. disclose wherein the first processor is further configured to determine a first distance between the electronic apparatus and the object and a second distance between the electronic apparatus and the object of the second type based on the first sensing data received from the sensor, and determine the distance between the object of the first type and the object of the second type based on the first distance and the second distance (See claim 1 of Jung et al.).  
Regarding claims 6-7, 14-15, Noh et al. disclose wherein the storage (150) is further configured to store information regarding a map including a plurality of sections, a plurality of first artificial intelligence models for identifying the object of the first type corresponding to the plurality of sections, and a plurality of second artificial intelligence models for identifying the object of the second type corresponding to the plurality of sections; and wherein the first processor is further configured to determine a section in which the electronic apparatus is located from among the plurality of sections based on second sensing data received from the sensor, and transmit information regarding the determined section to the second processor, and wherein the second processor is further configured to: identify the object of the first type by inputting the image to a first artificial intelligence model corresponding to the determined section from among the plurality of first artificial intelligence models; and identify the object of the second type by inputting the image to a second artificial intelligence model corresponding to the determined section from among the plurality of second artificial intelligence models.
 (Noh is considered to teach the limitations as a map of the travel area may be stored in the storage (150); the current position of the mobile robots (100a, 100b) on the map may be updated during travel of the mobile robots (100a, 100b); and the map generation module (143) may enable global localization in association with a map by processing an image acquired by the image acquisition unit (120) at each position (See paragraphs 0121-0122, 0129  ; Figs. 6-7) and Jung et al. discloses acquiring a first image by using a camera; inputting the first image to a first AI neural network; detecting, by the first AI neural network, from data corresponding to the main object and second data corresponding to the sub-object; removing the second data corresponding to the sub-object from the first image; and generating, using a second AI neural network, a second image by restoring third data corresponding to at least a portion of the main object hidden by the sub-object (See claim 1 of Jung et al.).
	Regarding claims 8, 16, Noh et al. disclose collision avoidance (See paragraph 0005) and Jung et al. disclose wherein the second artificial intelligence model is trained to identify the object of the second type of which a collision with the electronic apparatus is to be avoided (See claim 1 of Jung).


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (U.S Pub No. 20190196495) in view of Jung et al. (U.S. Pub No. 20190197673) and further in view of LG Electronics (KR20190046201).
Regarding claim 4, Noh et al. and Jung et al. disclose all but fail to specifically disclose a driver configured to control travelling of the electronic apparatus, wherein the first processor is further configured to, based on the object of the second type not being identified in the image, control the driver such that the electronic apparatus is allowed to travel in a close proximity to the object of the first type.  In an analogous art, LG Electronics disclose  control travelling of the electronic apparatus, wherein the first processor is further configured to, based on the object of the second type not being identified in the image, control the driver such that the electronic apparatus is allowed to travel in a close proximity to the object of the first type (See paragraph 0199; considered as a dangerous obstacle occurs, the driving control unit 113 sets the obstacle to avoid an obstacle more than a certain distance to travel; approaching distance can be set). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Noh and Jung et al. with that of LG Electronics by controlling the travelling using a processor or control unit wherein the first processor is further configured to, based on the object of the second type not being identified in the image, control the driver such that the electronic apparatus is allowed to travel in a close proximity to the object of the first type in order to perform appropriate motion in accordance with the type of obstacle.

  Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Discloses a system for generating a 3D world model includes a hardware processor and a memory coupled to the at least one processor. The system includes an image receiver configured to receive, from an image capture device mounted on a movable entity, a sequence of images including a first image captured at a first time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661